Case: 19-60134      Document: 00515438893         Page: 1    Date Filed: 06/03/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                              Fifth Circuit

                                                                             FILED
                                    No. 19-60134
                                                                           June 3, 2020
                                  Summary Calendar                        Lyle W. Cayce
                                                                               Clerk

ROSA LIDIA MENDOZA-MORAN; SANDRA BEATRIZ MENDOZA-MORAN,

                                                 Petitioners

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A208 979 782
                               BIA No. A208 979 783


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Rosa Lidia Mendoza-Moran and her teenage daughter, Sandra Beatriz
Mendoza-Moran, are natives and citizens of El Salvador who entered the
United States at or near Hidalgo, Texas, on April 11, 2016, without being
admitted or paroled. They have filed a petition for review of the order from the




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-60134     Document: 00515438893      Page: 2    Date Filed: 06/03/2020


                                  No. 19-60134

Board of Immigration Appeals (BIA) denying their applications for asylum and
withholding of removal.
      Rosa sought asylum and withholding of removal based on membership
in a particular social group (PSG), which she identified as “Salvadoran women
who fear violence and delinquency in their home country.” She listed Sandra
as a derivative beneficiary of her asylum application. Sandra also filed an
individual asylum application, asserting the same claims as her mother.
      This court has authority to review only the order of the BIA unless the
underlying decision of the immigration judge (IJ) influenced the BIA’s decision.
Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009). Here, the BIA approved of
and relied on some of the IJ’s findings. Accordingly, we review both decisions.
See id.
      Rosa argues that her testimony allowed for the reasonable inference that
her proposed PSG also included her status as “a mother who was protecting
her child” and that the IJ erred in failing to address that PSG. She asserts
that the IJ’s failure deprived her of a full and fair hearing and that the BIA
should have ordered a remand. She further argues that the BIA erred in
upholding the IJ’s finding that the threats she received from criminal gangs in
El Salvador did not rise to the level of persecution.
      An asylum applicant has the burden to establish her entitlement to relief
by “clearly indicat[ing] . . . the exact delineation of any social group(s) to which
she claims to belong.” Matter of W-Y-C- & H-O-B-, 27 I. & N. Dec. 189, 191
(BIA 2018) (internal quotation marks and citations omitted). Although Rosa
argues that her testimony was sufficient to raise her status as a mother
protecting her child as the basis for or a component of a cognizable PSG, that
does not suffice under Matter of W-Y-C-, given that she was represented by
counsel in her proceedings before the IJ and counsel was given the opportunity



                                         2
    Case: 19-60134     Document: 00515438893     Page: 3   Date Filed: 06/03/2020


                                  No. 19-60134

to articulate the parameters of the PSG(s) that Rosa was proposing, see Matter
of W-Y-C- & H-O-B-, 27 I. & N. Dec. at 191-93.
      Rosa’s counseled brief presents no argument that the persecution that
she experienced and feared was based on, or would be based on, membership
in her original PSG: Salvadoran woman who feared violence and delinquency
in her home country, which the IJ rejected as lacking the requisite
particularity to be cognizable as a social group for purposes of asylum. Rosa
has therefore waived review of the issue. See Soadjede v. Ashcroft, 324 F.3d
830, 833 (5th Cir. 2003); Beasley v. McCotter, 798 F.2d 116, 118 (5th Cir. 1986)
(observing that counseled briefs are not entitled to liberal construction). We
need not consider Rosa’s other argument that the threats she received from
criminal gangs rose to the level of persecution because she has failed to identify
a cognizable PSG.
      Because Rosa fails to show that she was or would be persecuted based
on a protected ground, she is ineligible for asylum. See Cantarero-Lagos v.
Barr, 924 F.3d 145, 150 (5th Cir. 2019). As such, the BIA did not err in denying
her application. Id.; 8 U.S.C. § 1101(a)(42)(A). There was likewise no error in
denying her daughter’s asylum application because it was merely derivative of
Rosa’s application. See Orellana-Monson v. Holder, 685 F.3d 511, 522 (5th Cir.
2012). Rosa’s failure to establish her eligibility for asylum necessarily defeats
her and her daughter’s claims to withholding of removal. See Majd v. Gonzales,
446 F.3d 590, 595 (5th Cir. 2006).
      The petition for review is DENIED.




                                        3